Citation Nr: 1130156	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected Child-Hugh liver cirrhosis.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2009 from the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating for hepatitis C with Child-Hugh liver cirrhosis, which was evaluated as 10 percent disabling.  After the Veteran filed a notice of disagreement with the rating in July 2009, a DRO decision of January 2010 separated the Child-Hugh liver cirrhosis from the hepatitis C issue and assigned a separate 50 percent rating for this disorder, effective from the pendency of this claim.  The Veteran continued to appeal both issues by filing a VA Form I-9 in March 2010.  


FINDING OF FACT

On August 5, 2011, the Board received notification from the Social Security Administration, reporting the death of the Veteran on July [redacted], 2011.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these issues.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has received notice that the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


